--------------------------------------------------------------------------------

Exhibit 10.3
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective (the
“Effective Date”) as of the closing date of the acquisition by GreenHouse
Holdings, Inc. (the “GHI”) of Control Engineering, Inc. (the “Company”), as
between the Company and David Lautner, an individual (the “Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company ;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1.          Employment Period. The Company offers to employ the Executive, and
the Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the second anniversary of the Effective Date (the “Scheduled
Termination Date”), unless terminated in accordance with the provisions of
Section 12 below, in which case the provisions of Section 12 shall prevail;
provided, however, that unless either party provides the other party with
written notice of his or its intention not to renew this Agreement at least 90
days prior to the expiration of the initial term or any renewal term of this
Agreement (as the case may be), this Agreement shall automatically renew for
additional one-year periods commencing on the day after such expiration date.
The Executive affirms that no obligation exists between the Executive and any
other entity that would prevent or impede the Executive’s immediate and full
performance of every obligation of this Agreement.


2.          Position and Duties. During the term of the Executive’s employment
hereunder, the Executive shall continue to serve in, and assume duties and
responsibilities consistent with, the position of Vice President – Business
Operations, unless and until otherwise instructed by the Company. The Executive
agrees to devote to the Company such portion of his working time, skill, energy
and efforts during the term of his employment with the Company as is reasonably
required to fulfill his duties and responsibilities hereunder, and the Executive
shall limit his engagement in business activities outside the scope of his
employment with the Company to the extent such activities would prevent the
Executive from fulfilling his responsibilities and duties under this Agreement.
It is expressly understood that the Executive will be devoting substantially all
of his working time to his employment with the Company, except that Executive
will be allowed to perform as-needed work for Technical USA and Technical Asia,
for which the Executive provides services and receives remuneration from
time-to-time.


3.          No Conflicts. The Executive covenants and agrees that for so long as
he is employed by the Company, he shall inform the Company of each and every
future business opportunity presented to the Executive that arises within the
scope of the business of the Company and would be feasible for the Company, and
that he will not, directly or indirectly, exploit any such opportunity for his
own account.
 
4.          Hours of Work. The nature of the Executive’s employment with the
Company requires flexibility in the days and hours that the Executive must work.
However, it is expressly understood that the Executive's position will require
in excess of 40 working hours per week.  It is further agreed that the nature of
the Executive’s employment shall not require more than an annual total of five
(5) weeks of travel, unless otherwise agreed to by Executive.


5.          Location. The Executive will be required to fulfill his employment
obligations with the Company at the Company’s office located in Huntington
Beach, California or at any other locus where the Company now or hereafter has a
business facility, and the Executive may continue to be located in or around
Huntington Beach, California  (or such other location as the Company may select
from time to time); provided that the Executive will periodically travel to such
Company offices and other locations as is necessary to fulfill his employment
obligations hereunder.


 
 

--------------------------------------------------------------------------------

 
6.          Compensation.


(a)          Base Salary. During the term of this Agreement, the Company shall
pay, and the Executive agrees to accept, in consideration for the Executive’s
services hereunder, pro rata bi-weekly payments of the annual salary of $55,000,
less all applicable taxes and other appropriate deductions.


(b)          Salary Adjustment.


(i)          Each fiscal quarter, commencing on the first, full fiscal quarter
following the Effective Date, Employee shall be eligible for a quarterly base
salary adjustment payment based upon the gross revenues of CEI for that
respective quarter (“CEI Gross Revenues”) as follows: (A) if CEI Gross Revenues
are less than $350,000, no adjustment shall be made; (B) if CEI Gross Revenues
are between $350,000 and $499,999, Employee shall receive a salary adjustment in
accordance with the following formula: (Quarterly Base Salary = $13,750 * ((CEI
Gross Revenues - $200,000)/$150,000); and (C) if CEI Gross Revenues exceed
$500,000, Employee shall receive a salary adjustment equal to an additional
$13,750.


(ii)         Each fiscal year, commencing on the Company’s first, full fiscal
year following the Effective Date, if CEI Gross Revenues equal or exceed
$2,000,000, the Employee shall be eligible for an annual base salary adjustment
payment such that the Employee would receive a gross annual salary equal to
$110,000, inclusive of any and all quarterly salary adjustment payments paid as
set forth in Section 6(b)(i). In addition, Executive shall receive a general
salary and performance review at least once per year during the term of
Executive’s employment.


(iii)        Any salary adjustment payments due to Employee as provided in
subsections (i) and (ii) hereof, shall be made within 60 days following such
respective period.


7.           Expenses. During the term of this Agreement, the Executive shall be
entitled to payment or reimbursement of any reasonable expenses paid or incurred
by him in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by the Executive for
payment of reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts or such other supporting documentation in such form
and containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.


8.          Paid Time Off ("PTO"). During the term of this Agreement, the
Executive shall be entitled to accrue, on a pro rata basis, twenty (20) PTO
days, per year, which shall include Executive’s vacation, sick and personal
days. The Executive shall be entitled to carry over any accrued, unused PTO days
from year to year, up to a maximum of forty (40) accrued, unused PTO days.


9.          Stock Restriction. Executive understands that he shall be subject to
the standard restrictions of the trading of GHI shares of common stock owned by
the Executive while employed by the Company in the position of Vice President –
Business Operations in accordance with the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder.


10.         Other Benefits. During the term of this Agreement, the Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, “Benefit Plans”), in substantially the same
manner, including but not limited to responsibility for the cost thereof, and at
substantially the same levels, as the Company makes such opportunities available
to all of the Company’s employees.


 
 

--------------------------------------------------------------------------------

 
12.         Termination of Employment.


(a)          Death. In the event that during the term of this Agreement the
Executive dies, this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executor’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused PTO days accrued
through the date of death; provided, that nothing contained in this paragraph
shall be deemed to excuse any breach by the Company of any provision of this
Agreement. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.


(b)          “Disability.” In the event that, during the term of this Agreement
the Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below) this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid base salary, unpaid pro rata annual bonus and unused PTO days
accrued through the Executive’s last date of Employment with the Company. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions through
the last date of the Executive’s employment with the Company. For purposes of
this Agreement, “Disability” shall mean a physical or mental disability that
prevents the performance by the Executive, with or without reasonable
accommodation, of his duties and responsibilities hereunder for a period of not
less than an aggregate of three months during any twelve consecutive months.


(c)          “Cause.”


(i)          At any time during the term of this Agreement, the Company may
terminate this Agreement and the Executive’s employment hereunder for “Cause.”
For purposes of this Agreement, “Cause” shall be defined as the occurrence of:
(A) gross neglect, malfeasance or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; (D) a willful and material violation of any provision of Sections 13
and 14 hereof; (E) intentional reckless conduct that is materially detrimental
to the business or reputation of the Company; or (F) material failure, other
than by reason of Disability, to carry out reasonably assigned duties or
instructions consistent with the title of Vice President - Business Operations
(provided that material failure to carry out reasonably assigned duties shall be
deemed to constitute Cause only after a finding by the Board of Directors, or a
duly constituted committee thereof, of material failure on the part of the
Executive and the failure to remedy such performance to the Board’s or the
committee’s satisfaction within 30 days after delivery of written notice to the
Executive of such finding)


(ii)          Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, and unused PTO days accrued through the Executive’s last day of
employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.


(d)          Change of Control. For purposes of this Agreement, “Change of
Control” means the occurrence of, or the Company’s Board votes to approve: (A)
any consolidation or merger of the Company pursuant to which the stockholders of
the Company immediately before the transaction do not retain immediately after
the transaction, in substantially the same proportions as their ownership of
shares of the Company’s voting stock immediately before the transaction, direct
or indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; (C) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company.


 
 

--------------------------------------------------------------------------------

 
(e)          Without “Cause.”
 
(i)          By The Executive. At any time during the term of this Agreement,
the Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 30 days to the Company. Upon termination by the Executive of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, and unused PTO days accrued through the Executive’s last day of
employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(ii)          By The Company. At any time during the term of this Agreement, the
Company shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 30 days to the Executive. Upon termination by the Company of this
Agreement and the Executive’s employment with the Company without Cause during
the initial two year term of this Agreement (the “Initial Term”), the Company
shall pay to Executive the a sum equal to six months of Executive’s base salary,
less all applicable taxes and other appropriate deductions. Upon termination by
the Company of this Agreement and the Executive’s employment with the Company
without Cause following the Initial Term , the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): any earned but unpaid base salary, unpaid pro rata annual bonus
and unused PTO days accrued through the Executive’s last day of employment with
the Company less all applicable taxes and other appropriate deductions.
 
13.         Confidential Information.


(a)          The Executive expressly acknowledges that, in the performance of
his duties and responsibilities with the Company, he has been exposed since
prior to the Effective Date, and will be exposed, to the trade secrets, business
and/or financial secrets and confidential and proprietary information of the
Company, its affiliates and/or its clients, business partners or customers
(“Confidential Information”). The term “Confidential Information” includes
information or material that has actual or potential commercial value to the
Company, its affiliates and/or its clients, business partners or customers and
is not generally known to and is not readily ascertainable by proper means to
persons outside the Company, its affiliates and/or its clients or customers.
 
 (b)          Except as authorized in writing by the Board, during the
performance of the Executive’s duties and responsibilities for the Company and
until such time as any such Confidential Information becomes generally known to
and readily ascertainable by proper means to persons outside the Company, its
affiliates and/or its clients, business partners or customers, the Executive
agrees to keep strictly confidential and not use for his personal benefit or the
benefit to any other person or entity (other than the Company) the Confidential
Information. “Confidential Information” includes the following, whether or not
expressed in a document or medium, regardless of the form in which it is
communicated, and whether or not marked “trade secret” or “confidential” or any
similar legend: (i) lists of and/or information concerning customers,
prospective customers, suppliers, employees, consultants, co-venturers and/or
joint venture candidates of the Company, its affiliates or its clients or
customers; (ii) information submitted by customers, prospective customers,
suppliers, employees, consultants and/or co-venturers of the Company, its
affiliates and/or its clients or customers; (iii) non-public information
proprietary to the Company, its affiliates and/or its clients or customers,
including, without limitation, cost information, profits, sales information,
prices, accounting, unpublished financial information, business plans or
proposals, expansion plans (for current and proposed facilities), markets and
marketing methods, advertising and marketing strategies, administrative
procedures and manuals, the terms and conditions of the Company’s contracts and
trademarks and patents under consideration, distribution channels, franchises,
investors, sponsors and advertisers; (iv) proprietary technical information
concerning products and services of the Company, its affiliates and/or its
clients, business partners or customers, including, without limitation, product
data and specifications, diagrams, flow charts, know how, processes, designs,
formulae, inventions and product development; (v) lists of and/or information
concerning applicants, candidates or other prospects for employment, independent
contractor or consultant positions at or with any actual or prospective customer
or client of Company and/or its affiliates, any and all confidential processes,
inventions or methods of conducting business of the Company, its affiliates
and/or its clients, business partners or customers; (vi) acquisition or merger
targets; (vii) business plans or strategies, data, records, financial
information or other trade secrets concerning the actual or contemplated
business, strategic alliances, policies or operations of the Company or its
affiliates; or (viii) any and all versions of proprietary computer software
(including source and object code), hardware, firmware, code, discs, tapes, data
listings and documentation of the Company; or (ix any other confidential
information disclosed to the Executive by, or which the Executive obligated
under a duty of confidence from, the Company, its affiliates, and/or its
clients, business partners or customers.
 
 

--------------------------------------------------------------------------------

 
(c)          The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
his prior employer(s) in providing services to the Company.


(d)          In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies of Confidential Information.


14.         Non-Competition And Non-Solicitation.
 
(a)          The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States of America (the “Geographic Boundary”) (to the
extent the Company comes to own or operate any material asset in other areas of
the World during the term of the Executive’s employment, the definition of
Geographic Boundary shall be automatically expanded to cover such other areas),
and that the Geographic Boundary, scope of prohibited competition, and time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Company, its affiliates and/or its clients or customers.


(b)          The Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than one
percent (5%) of the outstanding voting shares of any publicly held company), or
whether on the Executive’s own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Executive’s employment with the Company and
for a period equal to the greater of (i) one year (two years, if termination of
this Agreement or of Executive’s employment is pursuant to Section 12(f)(i)
hereof) following the termination of this Agreement or of the Executive’s
employment with the Company or (ii) the period during which the Executive
continues to receive his base salary pursuant to Sections 12(e) or 12(f)(ii) of
this Agreement following the termination of this Agreement and of the
Executive’s employment, in the Geographic Boundary:
 

 
 
 

--------------------------------------------------------------------------------

 
(i)          Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement.


(ii)         Attempt in any manner to solicit or accept from any customer of the
Company, with whom the Executive had significant contact during the term of the
Agreement, business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company,
or if any such customer elects to move its business to a person other than the
Company, provide any services (of the kind or competitive with the Business of
the Company) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.


(iii)        Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including; without limitation, any supplier,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.


15.          Dispute Resolution. The Executive and the Company agree that any
dispute or claim, whether based on contract, tort, discrimination, retaliation,
or otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”) to be held in Mission Viejo,
California. The arbitration shall proceed in accordance with the National Rules
for the Resolution of Employment Disputes of the AAA in effect at the time the
claim or dispute arose, unless other rules are agreed upon by the parties. The
arbitration shall be conducted by one arbitrator who is a member of the AAA,
unless the parties mutually agree otherwise. The arbitrators shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to them. The arbitrators may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, and any other federal, state, or local law, regulation,
or ordinance, and any common law claims, claims for breach of contract, or
claims for declaratory relief. The Executive acknowledges that the purpose and
effect of this paragraph is solely to elect private arbitration in lieu of any
judicial proceeding he might otherwise have available to him in the event of an
employment-related dispute between him and the Company. Therefore, the Executive
hereby waives his right to have any such employment-related dispute heard by a
court or jury, as the case may be, and agrees that his exclusive procedure to
redress any employment-related claims will be arbitration.


16.          Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States Certified or registered mail, return receipt requested, postage
prepaid, and addressed as follows:


If to the Company:
 
GreenHouse Holdings, Inc.
5171 Santa Fe Drive, Suite I
San Diego, CA 92109
Attn: Russ Earnshaw


 
 

--------------------------------------------------------------------------------

 


If to the Executive:


________________________
________________________
________________________


Any party may change the address to which communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.


17.         Miscellaneous.


(a)          All issues and disputes concerning, relating to or arising out of
this Agreement and from the Executive’s employment by the Company, including,
without limitation, the construction and interpretation of this Agreement, shall
be governed by and construed in accordance with the internal laws of the State
of California, without giving effect to that State’s principles of conflicts of
law.


(b)          The Executive and the Company agree that any provision of this
Agreement deemed unenforceable or invalid may be reformed to permit enforcement
of the objectionable provision to the fullest permissible extent. Any provision
of this Agreement deemed unenforceable after modification shall be deemed
stricken from this Agreement, with the remainder of the Agreement being given
its full force and effect.


(c)          The Company shall be entitled to equitable relief, including
injunctive relief and specific performance as against the Executive, for the
Executive’s threatened or actual breach of Sections 13 or 14 of this Agreement,
as money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 13 or 14 of this Agreement. The Executive and the Company agree that
any pursuit of equitable relief in respect of Sections 13 or 14 of this
Agreement shall have no effect whatsoever regarding the continued viability and
enforceability of Section 15 of this Agreement.


(d)          Any waiver or inaction by the Company for any breach of this
Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.


(e)          The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f)           The Executive’s obligations under this Agreement are personal in
nature and may not be assigned by the Executive to any other person or entity.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effective date of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company. For purposes of implementing the foregoing, the Date of Termination as
defined in Section 4(d)(iii) shall be considered the date this Agreement was
breached and shall entitle Executive to compensation from the Company.


(g)          This instrument constitutes the entire Agreement between the
parties regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


 
 

--------------------------------------------------------------------------------

 
(h)          This Agreement may be executed in counterparts, a counterpart
transmitted via facsimile, and all executed counterparts, when taken together,
shall constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i)          THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED
INTO THIS AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION
THEREOF. THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY
BOTH PARTIES.


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.


GREENHOUSE HOLDINGS, INC.
 
     
By: ______________________
________________________
Name: Russ Earnshaw
DAVID LAUTNER
Title: President
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------